By the Court, SUTHERLAND, P. J.
We are unanimous in the opinion that there must be a new trial in this case. After the jury had been out some twenty-four hours, they returned into court and asked for further instructions on the law. The judge who presided on the trial, stated that if they believed the witnesses, they .should convict of manslaughter, but it was for them to say in what degree. It was purely a question of fact for the jury to determine as to whether a case of manslaughter had been proved; it was within their province to say whether the prisoner, at the time he slew the deceased, had reasonable ground to believe his own life in danger. Clearly, where a case rests upon circumstances, it is for the jury to construe those circumstances, and say whether they necessarily impute guilt to the defendant, or whether they are consistent with his innocence. To uphold the charge in this case, would be to sustain a principle, the effect of which would be to substitute the court for the jury. We do not deem it necessary to discuss the other points which were argued by the counsel for the plaintiff in error.
Judgment reversed, and new trial ordered.